Citation Nr: 0722301	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psoriasis with 
exfoliative dermatitis. 


REPRESENTATION

Appellant represented by:	Eddie Lawson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
psoriasis with exfoliative dermatitis.

The veteran testified at a videoconference hearing held 
before the undersigned Veterans Law Judge in February 2007.  
A transcript of that hearing has been associated with the 
claims file. 


FINDING OF FACT

The veteran's psoriasis with exfoliative dermatitis was first 
identified many years after service and is not related to 
anti-malarial medication he took while on active duty. 


CONCLUSION OF LAW

Psoriasis with exfoliative dermatitis was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records confirm that he was 
treated with Chloroquine for malaria in March 1970.  However, 
none of these records makes any reference to skin problems.  
On particular relevance, an ETS [expiration of term of 
service] examination report dated in April 1970 notes that 
his skin was normal.  Thus, the service medical records 
provide highly probative evidence against the claim.  

The veteran testified at his hearing in February 2007 that 
his skin condition, which involved his hands and feet, had 
its onset approximately eight to nine months after his ETS 
examination.  The Board notes that the veteran is indeed 
competent to discuss the observable aspects of his skin 
condition.  See Barr v. Nicholson, No. 04-0534 (Vet. App. 
June 15, 2007); Jandreau v. Nicholson, No. 2007-7029 (Fed. 
Cir. July 3, 2007).  Nevertheless, his contentions concerning 
the date of onset are significantly outweighed by medical 
evidence which clearly shows that this condition had its 
onset in 1991 or 1992.  

The veteran was first treated for skin problems by G.P., 
M.D., in 1992, approximately 22 years after his separation 
from active duty.  This lengthy period between the veteran's 
separation from active duty and the onset of skin problems 
provides highly probative evidence against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability)

The Board has considered the veteran's testimony that his 
skin condition had been present since the early 1970s but 
that he did not seek treatment until the 1990s.  However, 
this assertion is undermined by a December 1992 letter by Dr. 
G.P., which notes that he first treated the veteran in 
February 1992 for an eight-month history of hyperkeratosis of 
the feet, and that he returned in April 1992 for early 
involvement of this condition on the tips of his fingers and 
palms.  Thus, according to Dr. G.P.'s report, the veteran's 
skin condition first appeared in 1991.  This report, 
therefore, significantly undermines the veteran's contentions 
that his skin condition has been present since the early 
1970s, thus providing further evidence against the claim.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

The only medical professional who agrees with the veteran's 
theory that his psoriasis is related to anti-malarial 
medication is D.C., M.D, who, in a January 2007 letter, 
provided the following opinion:

It is the opinion of the undersigned that within 
the realm of reasonable medical certainty that it 
is 'more likely than not' that psoriasis was caused 
as the result of administration of Chloroquine, 
especially in light of the fact there is no 
previous history or family history of psoriasis. 

The problem with this opinion is that no evidence indicates 
that Dr. D.C. based his opinion on a review the veteran's 
claims file.  This is evident by the fact that Dr. D.C.'s 
opinion is inconsistent with the record, which shows the date 
of onset in 1991, over 20 years after the veteran's 
separation from active duty.  In Elkins v. Brown, 5 Vet. App. 
474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).  In short, Dr. D.C.'s opinion is of little 
probative value.

In contrast, a VA examiner reviewed the veteran's claims file 
and examined the veteran in July 2005 before concluding that 
"it is less likely as not that the psoriasis that developed 
in the 1990s is caused by, or is the result of, Chloroquine 
administered in 1970."  The Board places greater probative 
value on this medical opinion, as it was based on a review of 
the claims file and is consistent with the record, while Dr. 
D.C. made no effort to review the claims file.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

The Board has also considered various articles submitted by 
the veteran, several of which list psoriasis as a potential 
side effect of Chloroquine.  With regard to medical treatise 
evidence, the Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998). 

In the present case, however, the Board notes that the 
treatise evidence combined with Dr. D.C.'s opinion does not 
overcome the highly probative opinion of the VA examiner who 
based his opinion on a comprehensive review of the claims 
file, as well as the service and post-service treatment 
records, all of which show that the veteran's psoriasis is 
unrelated to anti-malarial medication and that this condition 
had its onset over 20 years after service, thus providing 
highly probative evidence against this claim.  Further, the 
Board must find that the service and post-service medical 
treatment records, as a whole, provide evidence against this 
claim, indicating a skin condition that began many decades 
after service. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for psoriasis with exfoliative dermatitis.  
In reaching this decision, the Board has carefully considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in February 
2005 and March 2006: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, (Fed. Cir. May 16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
During his hearing, the veteran and his representative 
indicated that all available records had been associated with 
the claims file except for a letter by his private physician 
who had attributed his psoriasis to ant-malarial medication.  
Thereafter, the veteran submitted the January 2007 letter 
from Dr. D.C. with a waiver of RO consideration.  

In addition, the veteran was afforded a VA examination to 
determine whether his skin disorder is related to anti-
malarial medication which he was prescribed while on active 
duty.  In light of this development, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

Service connection for psoriasis with exfoliative dermatitis 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


